
	

113 HR 4268 : To amend title 23, United States Code, with respect to United States Route 78 in Mississippi, and for other purposes.
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4268
		IN THE SENATE OF THE UNITED STATES
		May 20, 2014Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To amend title 23, United States Code, with respect to United States Route 78 in Mississippi, and
			 for other purposes.
	
	
		1.United States Route 78 in MississippiSection 127 of title 23, United States Code, is amended by adding at the end the following:
			
				(j)United States Route 78 in MississippiIf any segment of United States Route 78 in Mississippi from mile marker 0 to mile marker 113 is
			 designated as part of the Interstate System, no limit established under
			 this section may apply to that segment with respect to the operation of
			 any vehicle that could have legally operated on that segment before such
			 designation..
		
	Passed the House of Representatives May 19, 2014.Karen L. Haas,ClerkRobert F. Reeves,Deputy Clerk
